March 10, 1993
                United States Court of Appeals
                    For the First Circuit
                                         

No. 92-2083

                         JORGE CRUZ,

                    Plaintiff, Appellant,

                              v.

                    NORBERTO MOLINA LUGO,

                     Defendant, Appellee.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF PUERTO RICO

           [Hon. Gene Carter, U.S. District Judge]
                                                 

                                         

                            Before

                     Stahl, Circuit Judge,
                                         
          Aldrich and Coffin, Senior Circuit Judges.
                                                   

                                         

Raul Barrera Morales for appellant.
                    

Federico Lora Lopez for appellee.
                   

                                         

                                         

          Per Curiam.  In this appeal, plaintiff seeks review
                    

of a carefully  and fully developed decision of  the district

court  rendered  after a  bench  trial.   After  ruling  that

plaintiff's  lease had  been violated by  defendant's illegal

exclusion  of plaintiff  from the  premises, the  court found

that  plaintiff had suffered no  damages as a  result of that

occurrence, but  that defendant  had suffered damages  in the

amount of sixty dollars  for past due rent and  seven hundred

dollars for exterminating services made necessary  because of

plaintiff's inadequate  housekeeping.  The  court also  found

that certain  other claims brought by  plaintiff were lacking

in any substance. 

          Plaintiff's objections  on appeal are based  on his

challenges to factual determinations  of the court, which, of

course,  are  accepted  unless  demonstrated to  be  "clearly

erroneous."  See  Fed. R.  Civ. P. 52(a).   Having  carefully
                

reviewed  the record on  appeal and the  objections raised by

plaintiff, we  are not persuaded that the court clearly erred

in  making  the determinations  at  issue.   Accordingly,  we

affirm based on the well-reasoned district court opinion.  

          Affirmed.  Double costs to appellee.
          Affirmed   Double costs to appellee
                                             

                             -2-
                              2